EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given by Robert Aragona on May 24, 2022.

The application has been amended as follows:
In the Claims:
Amend Claim 1 to the following: 
1. (Currently Amended) A computer-based method of extracting information from semi- structured text, the method comprising: 
identifying one or more high confidence alignments of one or more entities and one or more identifiers in a set of documents, wherein the one or more high confidence alignments are a string of text within a maximum pre-configured proximity threshold, wherein [[a]] the maximum pre-configured proximity threshold of the one or more high confidence alignments is a threshold where only one entity and one identifier occur in each of the one or more blocks of semi-structured text, and the one entity and the one identifier are within twenty characters of each other; 
analyzing one or more blocks of semi-structured text containing the one or more entities and the one or more identifiers; 
identifying one or more known alignments in each of the one or more blocks of semi-structured text containing the one or more entities and the one or more identifiers based on the one or more high confidence alignments, wherein the one or more known alignments are a string of text; 
generating a structure template based on the one or more known alignments; 
applying the structure template to each of the one or more blocks of semi-structured text containing the one or more entities and the one or more identifiers; and 
annotating the set of documents with metadata, wherein the metadata annotation in the set of documents includes the structure template placed adjacent to each of the one or more blocks of semi-structured text containing the one or more entities and the one or more identifiers, wherein the metadata annotation in the set of documents includes a location of each of the one or more blocks of semi-structured text containing the one or more entities and the one or more identifiers, and wherein the metadata annotation in the set of documents is stored in a permanent query-specific knowledge base.

Amend Claim 8 to the following: 
8. (Currently Amended) A computer system, the computer system comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: 
identifying one or more high confidence alignments of one or more entities and one or more identifiers in a set of documents, wherein the one or more high confidence alignments are a string of text within a maximum pre-configured proximity threshold, wherein [[a]] the maximum pre-configured proximity threshold of the one or more high confidence alignments is a threshold where only one entity and one identifier occur in each of the one or more blocks of semi-structured text, and the one entity and the one identifier are within twenty characters of each other; 
analyzing one or more blocks of semi-structured text containing the one or more entities and the one or more identifiers; 
identifying one or more known alignments in each of the one or more blocks of semi- structured text containing the one or more entities and the one or more identifiers based on the one or more high confidence alignments, wherein the one or more known alignments are a string of text; 
generating a structure template based on the one or more known alignments; 
applying the structure template to each of the one or more blocks of semi-structured text containing the one or more entities and the one or more identifiers; and 
annotating the set of documents with metadata, wherein the metadata annotation in the set of documents includes the structure template placed adjacent to each of the one or more blocks of semi-structured text containing the one or more entities and the one or more identifiers, wherein the metadata annotation in the set of documents includes a location of each of the one or more blocks of semi-structured text containing the one or more entities and the one or more identifiers, and wherein the metadata annotation in the set of documents is stored in a permanent query-specific knowledge base.

Amend Claim 15 to the following: 
15. (Currently Amended) A computer program product, the computer program product comprising: 
one or more computer-readable tangible storage medium and program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processor capable of performing a method, the method comprising: 
identifying one or more high confidence alignments of one or more entities and one or more identifiers in a set of documents, wherein the one or more high confidence alignments are a string of text within a maximum pre-configured proximity threshold, wherein [[a]] the maximum pre-configured proximity threshold of the one or more high confidence alignments is a threshold where only one entity and one identifier occur in each of the one or more blocks of semi-structured text, and the one entity and the one identifier are within twenty characters of each other;
analyzing one or more blocks of semi-structured text containing the one or more entities and the one or more identifiers; 
identifying one or more known alignments in each of the one or more blocks of semi- structured text containing the one or more entities and the one or more identifiers based on the one or more high confidence alignments, wherein the one or more known alignments are a string of text; 
generating a structure template based on the one or more known alignments; 
applying the structure template to each of the one or more blocks of semi-structured text containing the one or more entities and the one or more identifiers; and 
annotating the set of documents with metadata, wherein the metadata annotation in the set of documents includes the structure template placed adjacent to each of the one or more blocks of semi-structured text containing the one or more entities and the one or more identifiers, wherein the metadata annotation in the set of documents includes a location of each of the one or more blocks of semi-structured text containing the one or more entities and the one or more identifiers, and wherein the metadata annotation in the set of documents is stored in a permanent query-specific knowledge base.

Allowable Subject Matter
Claims 1-3, 5, 7-10, 12, 14-17, and 19 are allowed.

The following is an Examiner’s statement of reasons for allowance:

Claims 1, 8, and 15:
The prior art discloses identifying entities within strings of text containing an entity name and an identifier. Additionally, the prior art discloses that it is well known to use a text distance threshold of twenty characters. Further, the prior art discloses generating a template based on the identified entities and applying the templates to semi-structured text. Finally, the prior art discloses annotating documents with metadata , where the metadata includes structure data of various forms. 
The known prior art fails to disclose or suggest each and every limitation together as claimed. Additionally, the examiner cannot determine a reasonable motivation, either in the known prior art or the existing case law, to combine the known elements to render the claimed invention. 
Thus, claims 1, 8, and 15 are allowable.

Claims 2, 3, 5, 7, 9, 10, 12, 14, 16, 17, and 19:
	The claims are dependent upon Claims 1, 8, or 15, respectively, and are thus allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Goodsitt et al., US Patent 10,482,174, System and method for locating text based on a twenty character threshold.
Riediger et al., US Publication 2015/0074507, System and method for locating text based on a twenty character threshold.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW R DYER/Primary Examiner, Art Unit 2176